CRAHAN, Presiding Judge,
concurring in part and dissenting in part.
I concur in the majority opinion except for its disposition of the claim against Powell individually. I would reverse the judgment against Powell because Vogler failed to establish any consideration for Powell’s alleged promise to pay its fee.1
The majority finds consideration in the form of a detriment allegedly suffered by Vogler in delaying suit against the corporation, REUSE. The record, however, establishes that REUSE was insolvent from the moment it retained Mann/Vogler to prepare the offering memorandum to the time of trial. Mann was fully aware of REUSE’s lack of funds from his work on the offering memorandum. That knowledge is fully attributable to Vogler. Further, all of the payments that were made for the initial deposit, expenses advanced by Vogler, and other work performed by Mann after he left Vogler were made by personal cheek from Powell.2 Thus, Vogler could not reasonably have believed it was suffering any detriment by delaying suit against REUSE. It never had any reason to believe that a judgment against REUSE would ever be collectible. Moreover, the delay did not prevent Vogler from obtaining a judgment against REUSE. Accordingly, I would reverse the judgment against Powell individually.

. Powell denied that he ever promised to pay any part of the fee attributable to Mann’s preparation of the original offering memorandum.


. Powell testified that he considered these payments as advances to the corporation.